                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


CATERINA SCHMIDT,

                       Plaintiff,

       v.                                                     Case No. 18-C-223

HOME WARRANTY ADMINISTRATORS, INC.
d/b/a CHOICE HOME WARRANTY; and
DOES 1-10, inclusive,

                       Defendants.


                         ORDER STRIKING ANSWER AND
                    GRANTING MOTION FOR DEFAULT JUDGMENT


       This matter is before the court on Plaintiff’s motion for default judgment against Defendant

Home Warranty Administrators, Inc. (HWA). On February 12, 2018, Plaintiff filed her action

against HWA. HWA filed its answer on May 7, 2018, but its attorney moved to withdraw on

February 27, 2019. The court granted counsel’s motion without objection on February 28, 2019,

and held a telephone conference on March 7, 2019, at which only Plaintiff appeared. The court

noted that HWA, as a corporate entity, could not appear without an attorney, and suggested that if

it failed to retain counsel, a motion to strike its answer might be in order, accompanied by a motion

for a default judgment. Plaintiff filed a motion for default judgment on March 14, 2019, and the

court ordered Plaintiff serve HWA with a copy of its motion and the court’s order informing HWA

that if it did not retain counsel and oppose Schmidt’s motion within 21 days of service Schmidt’s

motion would be granted. Schmidt served HWA on March 20, 2019, and to date HWA has not

opposed Schmidt’s motion nor retained counsel.
       THEREFORE IT IS HERE BY ORDERED that HWA’s May 7, 2018 answer (Dkt. No.5)

be STRICKEN and Plaintiff’s motion for a default judgment (Dkt No. 14) is GRANTED. Based

on the allegations of Plaintiff’s complaint, which are now undisputed, the court finds that HWA

willfully and knowingly violated the Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227,

et seq., and Plaintiff is entitle to treble damages for the 61 automated phone calls HWA made to

Plaintiff after Plaintiff informed HWA that she no longer wished to receive phone calls from it.

47 U.S.C. § 227(b)(3). The Clerk is directed to enter a default judgment against HWA for its

violations of the TCPA and awarding Plaintiff $91,500.00 in damages against HWA pursuant to 47

U.S.C. § 227.

       Dated at Green Bay, Wisconsin this 22nd day of April, 2019.

                                            s/ William C. Griesbach
                                            William C. Griesbach, Chief Judge
                                            United States District Court




                                               2
